                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


DEVERICK SCOTT                                                                      PLAINTIFF
ADC #131042

v.                                  No: 5:19-cv-00280 JM-PSH


GIBSON, et al.                                                                  DEFENDANTS


                                               ORDER

        The Court has reviewed the Findings and Partial Recommendation submitted by United

States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully considering

the objections and making a de novo review of the record in this case, the Court concludes that the

Findings and Partial Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      Scott’s Eighth Amendment excessive force claim against Johnson proceed;

        2.      Scott’s Eighth Amendment failure to protect/deliberate indifference claim

against Green proceed;

        3.      Scott’s Eighth Amendment deliberate indifference claim against Gibson,

Shipman, and Carroll proceed;

        4.      Scott’s Fourteenth Amendment due process claim against Golden, Johnson,

and Green are dismissed without prejudice for failure to state a claim upon which relief

may be granted;
      5.       Scott’s Eighth Amendment failure to provide medical treatment claim

against Bland, CCS, Gibson, Shipman, and Carroll are dismissed as unrelated to this

lawsuit; and

      6.       Defendants Golden, Bland, and CCS are dismissed as defendants.

      DATED this 5th day of November, 2019.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
